Citation Nr: 0941707	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected coronary artery 
disease and type II diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected coronary artery disease and type II 
diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, to include as secondary to 
service-connected coronary artery disease and type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2006, November 2006, and March 2008 rating 
decisions of a Department of Veteran's Affairs (VA) Regional 
Office (RO) that respectively denied the Veteran's claims for 
service connection for peripheral vascular disease of the 
lower extremities, hypertension, and peripheral neuropathy of 
the lower extremities.  In October 2008, the Veteran, through 
his representative, submitted additional evidence directly to 
the Board, accompanied by a waiver of RO consideration.

The issue of service connection for peripheral vascular 
disease of the lower extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to 
whether the Veteran's hypertension is related to his service-
connected coronary artery disease. 

2.  The evidence of record is at least in equipoise as to 
whether the Veteran's peripheral neuropathy of the lower 
extremities is related to his service-connected diabetes 
mellitus.



CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2009).

2.  Service connection for peripheral neuropathy of the lower 
extremities is warranted.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.307, 3.309 (2009).  
However, peripheral neuropathy is not a disability for which 
service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

In this case, the Veteran does not contend that he has 
hypertension or lower-extremity peripheral neuropathy that 
was incurred in service.  Rather, he asserts that those 
disabilities were caused or aggravated by his service-
connected diabetes mellitus and coronary artery disease.  The 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Accordingly, the Board must consider whether service 
connection for hypertension or peripheral neuropathy is 
warranted both on a direct basis and as secondary to those 
service-connected disabilities.  

The record before the Board includes service treatment 
records, post-service private and VA medical records, Social 
Security Administration (SSA) records, and written statements 
from the Veteran and his representative.  This evidence will 
be addressed as pertinent.  Dela Cruz v. Principi, 15 
Vet.App.143 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The Veteran's service treatment records are negative for any 
complaints or clinical findings related to hypertension.  On 
separation examination in December 1970, the Veteran's blood 
pressure was assessed as 120/70, which was considered normal.  
Parenthetically, the Board notes that, for VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

Additionally, the Veteran's service treatment records show 
that in July and September 1970, the Veteran was treated for 
right leg cramps after he reportedly pulled a muscle in his 
hamstring.  The diagnosis was hamstring muscular strain.  On 
separation examination in December 1970, he reported a 
history of leg cramps, which were clinically noted to occur 
after running or walking.  His service treatment records are 
otherwise negative for any complaints, diagnoses, or 
treatment suggestive of peripheral neuropathy or other 
problems affecting the lower extremities.  

Post-service treatment records show that the Veteran suffered 
his first heart attack in 1985 and has since undergone 
treatment for multiple myocardial infarctions and related 
cardiovascular problems, including hypertension.  
Specifically, private medical records dated from September 
1998 to May 2000 reflect blood pressure readings ranging from 
120/80 to 154/88.  Subsequent VA treatment records include a 
July 2005 notation from the Veteran's VA treating provider 
indicating that his diabetes "has a direct effect on his 
heart condition." Additionally, SSA treatment records show 
that the Veteran has been unemployed and in receipt of Social 
Security disability benefits since the mid-1980s due to 
artheriosclerotic heart disease, hypertension, and an 
orthopedic wrist disability.  

With respect to the Veteran's peripheral neuropathy claim, 
post-service treatment records reflect that the Veteran first 
complained of numbness and tingling in his lower extremities 
in 2003.  On VA examination in March 2005, he was diagnosed 
with mild early peripheral neuropathy.  That diagnosis was 
confirmed by a July 2005 electromyelogram.  In October 2007, 
the Veteran was afforded a VA peripheral nerves examination 
in which it was noted that he had been diagnosed with type II 
diabetes mellitus in 1991.  The examination included an 
electromyograph (EMG) and nerve conduction study, which 
yielded diagnoses of sensory peripheral neuropathy in the 
lower extremities, bilaterally.  After reviewing the 
Veteran's service and VA medical records, the VA examiner 
concluded that he could not render an opinion as to the 
relationship between the Veteran's diabetes mellitus and 
lower extremity peripheral neuropathy without resorting to 
speculation.  No rationale was provided for the opinion.  

The Veteran underwent an additional VA examination in May 
2008 in which he reported that the numbness in his feet had 
started in the early 1990s, at approximately the time that he 
was diagnosed with diabetes mellitus and roughly 10 years 
before his official peripheral neuropathy diagnosis.  
Physical examination showed impaired sensation to pinprick 
and fine touch in both feet extending to the knees as well as 
reduced proprioception.  No other sensory, reflex, or motor 
abnormalities were noted.  

The May 2008 VA examination also addressed the Veteran's 
hypertension claim.  Specifically, the Veteran reported that 
his hypertensive symptoms were currently controlled with 
medication.  He also indicated that he had been diagnosed 
with diabetes mellitus in 1991.  On clinical examination, the 
Veteran was found to have blood pressure levels that were 
slightly elevated, but still within the normal range.  The 
examination also included an echocardiogram, which revealed 
left ventricular enlargement.  

Based on the results of the May 2008 examination and a review 
of the Veteran's medical records, the VA examiner concluded 
that the Veteran's peripheral neuropathy and hypertension had 
both existed prior to his diabetes mellitus and, thus, were 
less likely than not caused by that service-connected 
disability.  The examiner did not opine as to whether the 
diabetes mellitus had aggravated the Veteran's peripheral 
neuropathy or hypertension.  However, in an addendum opinion 
issued later that month, the VA examiner stated that he could 
not state whether the diabetes had aggravated those two 
conditions without resorting to speculation.  At no time did 
the examiner comment on whether the Veteran's peripheral 
neuropathy or hypertension was related to his coronary artery 
disease as service connection for that condition had not yet 
been established.

In a July 2008 rating decision, the RO granted service 
connection for the Veteran's coronary artery disease as 
secondary to his diabetes mellitus.  Thereafter, the 
Veteran's private physician issued a September 2008 written 
statement opining that, based on her long-standing treatment 
of the Veteran and a review of his entire claims folder, it 
was more likely than not that Veteran's service-connected 
diabetes mellitus had aggravated his heart disease, which, in 
turn, had worsened his hypertension.  As a rationale for that 
opinion, the private physician referenced several medical 
treatises, including one authored by VA cardiologists, 
pertaining to the link between diabetes mellitus, heart 
disease, and hypertension.  

In her September 2008 statement, the Veteran's private 
physician also commented on the relationship between the 
Veteran's service-connected diabetes mellitus and his 
peripheral neuropathy.  Noting that the Veteran was already 
service connected for peripheral neuropathy of the upper 
extremities as secondary to his diabetes mellitus, the 
private physician opined that, in view of the Veteran's 
reports of numbness and tingling in his feet beginning at the 
time of his diabetes diagnosis and his subsequent diagnosis 
of and treatment for lower extremity peripheral neuropathy, 
it was more likely than not that this condition was also 
related to his service-connected diabetes mellitus. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, and the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the September 2008 opinion set forth by 
the Veteran's long-term private physician, indicating that 
his hypertension and peripheral neuropathy are respectively 
related to his service-connected heart disease and diabetes, 
is more probative and persuasive than the findings of the 
October 2007 and May 2008 VA examiners.  The September 2008 
private physician's opinion was based on the private 
examiner's thorough and detailed examination of the claims 
folder and supported by a rationale.  Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, the 
Board considers it significant that the September 2008 
private physician's opinion constitutes the most recent 
medical evidence of record and was undertaken directly 
address the issue on appeal.  Furthermore, the private 
physician's had treated the Veteran for hypertension and 
lower extremity peripheral neuropathy for several years and 
her opinion included analysis of pertinent medical literature 
addressing the link between those disabilities and the 
Veteran's service-connected heart disease and diabetes 
mellitus.  This adds to the probative value of her opinion.  
38 C.F.R. § 3.304(b)(1).  

In contrast, the October 2007 VA examiner's report, 
indicating that he could not offer an opinion as to the 
relationship between the Veteran's diabetes mellitus and 
lower extremity peripheral neuropathy without resorting to 
speculation, and the May 2008 VA examiner's report, 
indicating that the Veteran's hypertension and peripheral 
neuropathy were not caused by his diabetes mellitus and that 
a relationship between those disabilities based on 
aggravation could not be determined without resorting to 
speculation, are inherently speculative in nature and thus of 
limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 
30 (1993) (medical opinion expressed in terms of may also 
implies may or may not and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as could have been 
is not probative).  The October 2007 VA examiner's report 
ignores the hypertension issue altogether and fails to 
definitively state whether any relationship exists between 
the Veteran's service-connected diabetes mellitus and his 
lower extremity peripheral neuropathy, while the May 2008 VA 
examiner's report addresses the theory of causation, but does 
not confront whether the Veteran's diabetes mellitus 
aggravated his hypertension or lower extremity peripheral 
neuropathy.  Accordingly, the Board finds that each VA 
examiner's findings on these matters constitute "what may be 
characterized as non-evidence."  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993), overruled on other grounds by Robinson 
v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, as 
both VA examiners' reports preceded the grant of service 
connection for heart disease, they do not address whether 
that disability caused or aggravated his hypertension or 
peripheral neuropathy.  This omission further weighs against 
the probative value of those VA examiners' findings, relative 
to the opinion subsequently rendered by the Veteran's private 
treating physician.

In light of the positive nexus opinion offered by the 
September 2008 private treating physician, which the Board 
affords great probative value, and the credible lay and 
medical evidence provided by this combat-decorated Veteran 
and his representative, the Board finds that the balance of 
positive and negative evidence is at the very least in 
relative equipoise as to whether the Veteran's hypertension 
and lower extremity peripheral neuropathy are related to his 
service-connected heart disease and diabetes mellitus.  The 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence 
(i.e., where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the Board finds that service connection 
for hypertension and peripheral neuropathy of the lower 
extremities is warranted. 


ORDER

Service connection for hypertension is granted.

Service connection for peripheral neuropathy of the lower 
extremities is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim for service connection for peripheral 
vascular disease of the lower extremities.  The Veteran in 
essence contends that this disorder is etiologically related 
to his service-connected diabetes mellitus and coronary 
artery disease.

Service treatment records are negative for any complaints or 
clinical findings specific to circulatory disorders.  
However, those records do reflect treatment for cramps 
affecting the right lower extremity, which were found to 
occur after running or walking and were attributed to a 
strained hamstring.

Post-service records show that, on a June 2002 VA general 
medical examination, the Veteran was noted to have a history 
of deep venous thrombosis, "probably related to diabetes 
mellitus," for which service connection was established, 
effective May 2001.  Significantly, however, the June 2002 VA 
general examiner did not offer a rationale for that opinion.

The record thereafter reflects that the Veteran was afforded 
a VA examination in March 2005 in which the examiner found no 
evidence of peripheral vascular disease.  Significantly, 
however, that examiner did not address the findings of the 
June 2002 VA general examination regarding the Veteran's 
history of deep vein thrombosis and its relationship to his 
service-connected diabetes mellitus.  Nor did the March 2005 
VA examiner indicate that he had reviewed other pertinent 
evidence in the claims folder.  

The Board recognizes that the June 2002 VA general examiner's 
opinion suggests a nexus between the Veteran's reported 
circulatory problems and his service-diagnosed diabetes 
mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
However, while the June 2002 VA general examiner noted that 
the Veteran had a history of deep vein thrombosis "probably 
related to diabetes mellitus," that examiner did not specify 
whether the Veteran currently had peripheral vascular disease 
or any other circulatory disorder.  Nor did the examiner 
indicate that his opinion was based on a review of the 
Veteran's claims folder.  Accordingly, the Board finds that 
the June 2002 VA general examiner's findings, standing alone, 
are too speculative to warrant a grant of service connection.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  To ensure a 
thorough examination and evaluation, the Veteran's 
circulatory problems must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

The Board acknowledges that the Veteran has already been 
afforded a VA examination in March 2005 that directly 
addressed his claim for service connection for peripheral 
vascular disease.  Although that VA examination was negative 
for any clinical findings of peripheral vascular disease or 
other circulatory problems, it did not address the June 2002 
VA general examiner's findings regarding a prior history of a 
circulatory disorder - deep vein thrombosis - related to his 
diabetes.  Additionally, the Veteran has since provided 
numerous lay statements indicating that he currently suffers 
from the symptoms related to peripheral vascular disease.  
The Veteran is competent to give evidence about the symptoms 
that he has experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).

For the foregoing reasons, the Board finds an additional VA 
examination and etiological opinion, supported by a complete 
review of the claims folder, is needed in order to fully and 
fairy assess the merits of the Veteran's claim.  Moreover, 
based on the evidence of record, the Board finds that the VA 
examiner should specifically consider whether the Veteran 
currently has a lower extremity circulatory disorder, to 
include peripheral vascular disease, and, if so, whether such 
a disorder is directly related to his period of active 
service, including his in-service complaints of leg cramps, 
or whether it is caused or aggravated by his service-
connected diabetes mellitus or coronary artery disease.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process).  

Finally, a review of the record reveals that VA medical 
records may be outstanding.  A June 2008 VA medical record 
indicates that the Veteran was transferred from a VA medical 
facility to a private hospital where he underwent an urgent 
percutaneous coronary intervention to treat unstable angina.  
Thereafter, the Veteran was scheduled for follow-up treatment 
at the VA facility in July and August 2008.  Significantly, 
however, no VA medical records dated since June 2008 have 
been associated with the claims folder.  The Board recognizes 
that the scheduled follow-up treatment does not appear to 
directly relate to the issue on appeal.  However, because the 
Veteran may also have received additional VA medical 
treatment pertinent to his claim for service connection for 
peripheral vascular disease, and since that claim is being 
remanded for development on other grounds, the Board finds 
that all additional VA medical records dated from June 2008 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all medical records from the VA Medical 
Center in Bay Pines, Florida,  dated from July 
2008 to the present.

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination with an appropriate specialist to 
determine the nature, extent of severity, and 
etiology of any lower extremity circulatory 
disability which may be present, to include 
peripheral vascular disease.  The claims 
folder should be sent to the examiner for 
review and the examination report should note 
that review.  All findings and conclusions 
should be supported by a rationale.  The 
examiner should reconcile the opinion with all 
other clinical evidence of record, including 
the June 2002 VA general examiner's findings 
regarding a history of deep vein thrombosis 
related to diabetes mellitus and the opinion 
of the March 2005 VA examiner, indicating that 
the Veteran did not manifest any symptoms of 
peripheral vascular disease or related 
circulatory problems.  The examiner should 
also acknowledge and discuss any lay evidence 
of a continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where examiner did not comment on 
Veteran's report of in-service injury and 
instead relied on absence of evidence in 
service treatment records to provide negative 
opinion).  
Specifically, the examiner should provide an 
opinion as to the following: 

a)  Diagnose any current lower 
extremity circulatory disability, to 
include peripheral vascular disease.

b)  State whether it is at least as 
likely as not as not (50 percent 
probability or greater) that any 
current lower extremity circulatory 
disability was caused or aggravated by 
the Veteran's service-connected 
diabetes mellitus.  

c)  State whether it is at least as 
likely as not as not (50 percent 
probability or greater) that any 
current lower extremity circulatory 
disability was caused or aggravated by 
the Veteran's service-connected 
coronary artery disease.  

d)  State whether it is at least as 
likely as not as not (50 percent 
probability or greater) that any current 
lower extremity circulatory disability is 
related to the Veteran's in-service 
complaints of leg cramps, or any other 
aspect of his active service.  

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


